Case: 12-11979   Date Filed: 03/05/2013   Page: 1 of 3

                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-11979
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:10-cv-02941-VEH



KRISTOPHER SWAIN,

                                                            Plaintiff-Appellant,

                                  versus

PRECISION STRIP, INC.,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (March 5, 2013)

Before MARCUS, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-11979     Date Filed: 03/05/2013    Page: 2 of 3

      Kristopher Swain appeals the summary judgment against his pro se

complaint that Precision Strip violated Title VII of the Civil Rights Act of 1964 by

terminating him after a supervisor learned of his interracial marriage. 42 U.S.C.

§§ 2000e-2(a), 1981. The district court ruled that Swain failed to establish a prima

facie case of race-based disparate treatment and, alternatively, failed to establish

that the legitimate, nondiscriminatory reason proffered for his termination was

pretextual. We affirm.

      The district court did not err when it entered summary judgment in favor of

Precision Strip. Even if we assume that Swain established a prima facie case, he

presented no evidence that his disciplinary record was merely a pretext for

disparate treatment based on race. See Cooper v. S. Co., 390 F.3d 695, 725 (11th

Cir. 2004), overruled on other grounds, Ash v. Tyson Foods, Inc., 546 U.S. 454,

457, 126 S. Ct. 1195, 1197 (2006). Affidavits prepared by the plant manager,

Brian Rismiller, and the three members of the management team responsible for

Swain’s discharge, Delilah Glover, Roslyn Bruns, and Nick Moorman, established

that they terminated Swain based on his repeated violations of the safety,

performance, and attendance policies of Precision Strip. And Swain failed to

create a genuine factual dispute about the legitimacy of those reasons. Swain

testified about twice violating the safety and attendance policies and being placed

on an attendance improvement plan, and he did not deny that he had been placed


                                           2
              Case: 12-11979    Date Filed: 03/05/2013   Page: 3 of 3

on a performance improvement plan and received multiple verbal warnings, two

written warnings, and one suspension for violating six different safety and

performance rules. Swain complained that he was terminated because Rismiller

disapproved of Swain’s interracial marriage, but Swain testified that Rismiller met

Swain’s wife at a picnic more than three years before he was fired and never later

commented on the marriage or his wife’s race. Glover, Bruns, and Moorman

averred that they did not mention Swain’s marriage when deciding whether to

terminate Swain, and Bruns and Moorman averred that they were unaware Swain’s

wife was white.

      We AFFIRM the summary judgment in favor of Precision Strip.




                                         3